IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAMES W. DAVIS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2150

BARBARA MANN, individually
and as personal representative of
the estate of David Van Davis,
Deceased,

      Appellee.

_____________________________/

Opinion filed March 12, 2015.

An appeal from the Circuit Court for Alachua County.
Robert E. Roundtree, Jr., Judge.

Scott David Krueger of Scott David Krueger Chartered, Gainesville, for Appellant.

Edwin C. Cluster and Robert H. McLean of Ayers, Cluster, Curry, McCall, Collins
& Banks, P.A., The Villages, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.